



Exhibit 10.3
AMENDED AND RESTATED
COTY INC.
ANNUAL PERFORMANCE PLAN
(as of February 1, 2017)
SECTION 1.     Purpose. The purpose of the Coty Inc. Annual Performance Plan, as
Amended and Restated on February 1, 2017 (the “Plan”) is to promote the
profitability of Coty Inc., its subsidiaries and affiliates (the “Company”) by
providing senior executives and top line managers with incentive awards based on
the achievement of objectively determinable goals that are aimed at increasing
shareholder value. The effective date of this Plan is the Restatement Effective
Date.
SECTION 2.    Definitions. For the purposes of the Plan, the following terms
shall have the meanings indicated:
“Affiliate” shall mean (i) any entity that, directly or indirectly, controls or
is controlled by the Company and (ii) any entity in which the Company has a
significant equity or other ownership interest, in either case as determined by
the Committee.
“Award” shall mean the grant of an award by the Committee to a Participant. An
Award shall represent the opportunity to qualify for an Incentive Award in
accordance with the terms of the Plan.
“Base Salary” shall mean a Participant’s annual gross salary rate in effect on
the day on which the Committee determines the Performance Criteria and relevant
levels of achievement that will be used to calculate an Incentive Award for a
given Performance Period.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall have the meaning set forth in any employment, severance or other
agreement between the Company or an Affiliate and the Participant. If there is
no employment, severance or other agreement between the Company or an Affiliate
and the Participant, or if such agreement does not define “Cause,” then “Cause”
shall mean the occurrence of any of the following, as determined by the
Committee in its sole discretion:
(A)    a Participant’s willful and continued failure substantially to perform
his duties (other than as a result of total or partial incapacity due to
physical or mental illness or as a result of voluntary termination of employment
by such Participant) which failure continues for more than 30 days after receipt
by the Participant of written notice setting forth the facts and circumstances
identified by the Company as constituting adequate grounds for termination under
this clause (A),


1



--------------------------------------------------------------------------------




(B)    any willful act or omission by a Participant constituting dishonesty,
fraud or other malfeasance, and any act or omission by a Participant
constituting immoral conduct, which in any such case is injurious to the
financial condition or business reputation of the Company or any of its
Affiliates,
(C)    a Participant’s indictment for a felony under the laws of the United
States or any state thereof or a similar event in any other jurisdiction in
which the Company or its Affiliates conduct business, or
(D)    a Participant’s breach of any restrictive covenants by which he or she is
bound.
For purposes of this definition, no act or failure to act shall be deemed
“willful” unless effected by a Participant not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
“Change in Control” shall be deemed to have occurred if:
(A)    Any Person or “group” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) that is not the Majority Shareholder is or becomes the
“beneficial owner” (as defined below), directly or indirectly, of securities
representing either (i) more than 50% of the combined voting power of the
Company’s then outstanding securities, or (ii) 20% or more of the combined
voting power of the Company’s then outstanding securities at a time when the
Majority Shareholder holds less than 30% of such combined voting power. For
purposes of this clause (A), “beneficial owner” has the meaning given that term
in Rule 13d 3 under the Exchange Act, except that a Person shall be deemed to be
the “beneficial owner” of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants, options or otherwise, without regard to the 60-day period
referred to in such Rule;
(B)    Individuals who constitute the Board on the Original Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided, that any Person becoming a director subsequent to such date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least three-quarters of the directors then comprising
the Incumbent Board shall be, for purposes of this clause (B), considered as
though such Person were a member of the Incumbent Board; and provided, further,
that this clause (B) shall not apply as long as the Majority Shareholder is the
beneficial owner of a majority of the Company’s common stock;
(C)    The Majority Shareholder enters into any joint venture, joint operating
arrangement, partnership, standstill agreement or other arrangement similar to
any of the foregoing with any other Person or group, pursuant to which such
Person or group assumes significant operational or managerial control of the
Company; or


2



--------------------------------------------------------------------------------




(D)    The shareholders of the Company approve a plan or agreement providing (i)
for a merger or consolidation of the Company other than with a wholly owned
subsidiary and other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 51% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (ii) for a sale,
exchange or other disposition of all or substantially all of the business or
assets of the Company. If any of the events enumerated in this clause (D)
occurs, the Board shall determine the effective date of the Change in Control
resulting therefrom for purposes of this Plan.
“Committee” shall mean the Remuneration and Nominating Committee of the Board or
any successor committee with responsibility for compensation, or any
subcommittee, as long as the number of Committee members and their
qualifications shall at all times be sufficient to meet the independence
requirements of the New York Stock Exchange, Inc. or any other applicable
exchange on which the Company’s common equity is at the time listed. The
Committee shall consist solely of two or more members of the Board who are not
employees of the Company and who otherwise qualify as “outside directors” under
Section 162(m).
“Determination Date” shall mean the date that is 90 days after the beginning of
a Performance Period or, if earlier, the date on which no more than 25% of the
Performance Period has elapsed.
“Disability” shall mean either (i) disability as defined for purposes of the
Company’s disability benefit plan, or (ii) a Participant’s inability, as a
result of physical or mental incapacity, to perform the duties of his or her
position(s) for a period of six consecutive months or for an aggregate of six
months in any consecutive 12-month period.
“Employment Agreement” shall mean, with respect to a Participant, any employment
agreement by and between the Company and such Participant as in effect from time
to time.
“Executive Officer” means any Company employee who is an “executive officer” as
defined in Rule 3b-7 promulgated under the Securities Exchange Act of 1934, as
amended.
“Incentive Award” shall mean the incentive compensation payable to a
Participant, as determined by the Committee pursuant to the terms of the Plan.
“Majority Shareholder” means (i) the Company’s majority shareholder as of the
Original Effective Date or (ii) a Benckiser Permitted Holder as defined in the
Company’s Certificate of Incorporation effective on the Original Effective Date
or any other similarly situated Person as determined by the Committee.


3



--------------------------------------------------------------------------------




“Maximum Award” means, with respect to any Participant for any fiscal year of
the Company in which one or more Performance Periods ends, $8,000,000.
“Original Effective Date” means June 12, 2013.
“Participant” shall mean an Executive Officer or other key employee of the
Company selected by the Committee in accordance with Section 4 who receives an
Award.
“Performance Criteria” shall mean objective criteria selected by the Committee
(in its sole and absolute discretion consistent with the terms of the Plan),
which may be based on the relative or comparative attainment of one or more of
the following criteria during a Performance Period, whether in absolute terms or
relative to the performance of one or more similarly situated companies or a
published index covering the performance of a number of companies: total
stockholder return (inclusive or exclusive of dividends paid); stock price;
gross, operating or net earnings or margins; approved rate increases; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization (“EBITDA”); EBITDA excluding traditional working media; earnings
per share; economic value added; ratio of operating earnings to capital
spending; net sales; sales growth; return on assets, capital or equity; income;
market share; level of expenses; revenue; revenue growth; cash flow; increases
in customer base; capital expenditures; cost reductions and expense control
objectives; compliance with environmental or regulatory goals or requirements;
conservation; budget objectives; working capital; mergers, acquisitions and
divestitures; attainment of objectives measured in terms of quality or safety;
talent management; customer complaints or customer satisfaction; and
improvements in financial controls; and, in the case of persons who are not
Executive Officers, such other criteria as may be determined by the Committee.
Performance Criteria may be established on a Company-wide basis or with respect
to one or more business units, divisions, subsidiaries, or geographic locations,
or on an individual basis.
At the time the Committee establishes Performance Criteria for a Performance
Period, the Committee may exclude any or all items determined to be unusual in
nature and/or infrequent in occurrence as determined under U.S. generally
accepted accounting principles including, without limitation, the charges or
costs associated with restructurings of the Company or any subsidiary,
discontinued operations, other unusual or infrequently occurring items, the
cumulative effects of accounting changes or such other objective factors as the
Committee deems appropriate. Unless otherwise explicitly stated by the Committee
at the time Performance Criteria are established, each applicable performance
goal shall be appropriately adjusted for one or more of the following items: (i)
amortization, asset impairments or write downs; (ii) litigation judgments or
claim settlements; (iii) the effect of changes in tax law, accounting principles
or such laws or provisions affecting reported results; (iv) accruals for
reorganization and restructuring programs; (v) any items determined to be
unusual in nature and/or infrequent in occurrence as described in Accounting
Standards Codification (ASC) 225-20, as amended, and/or in management’s
discussion and analysis


4



--------------------------------------------------------------------------------




of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year; (vi) the operations of
any business acquired by the Company or any affiliate or of any joint venture in
which the Company or affiliate participates; (vii) the divestiture of one or
more business operations or the assets thereof; or (viii) the costs incurred in
connection with such acquisitions or divestitures; and (ix) charges for stock
based compensation.
Except in the case of Awards to Executive Officers intended to be
‘performance-based compensation’ under Section 162(m), the Committee may at any
time adjust the Performance Criteria for any Performance Period as it deems
equitable. The Committee shall have no obligation to treat Participants
uniformly.
“Performance Period” means the period selected by the Committee, which shall
generally coincide with the Company’s fiscal year. The Committee shall not be
required to establish the same Performance Period for all Participants.
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or any other entity, whether foreign or domestic, including any
governmental entity or any department, agency or political subdivision thereof.
“Restatement Effective Date” means February 1, 2017.
“Retirement” shall mean a termination of employment (other than a termination of
employment for Cause):
(A)    after attaining age 60, but only if the Company or the employing
Affiliate consents to the treatment of such termination as a “Retirement” for
purposes of this Plan; or
(B)    qualifying as a retirement at normal retirement age under the laws and/or
arrangements applicable to the Participant, as reasonably determined by the
Committee.
“Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986, as
amended, and any regulations or governing authority promulgated thereunder, as
in effect from time to time.
SECTION 3.    Administration.
(a)    The Plan shall be administered by the Committee, which shall have full
authority to interpret the Plan and from time to time to adopt such rules and
regulations for carrying out the Plan as it may deem best.
(b)    All determinations by the Committee shall be made by the affirmative vote
of a majority of its members, but any determination reduced to writing and
signed by a majority of the


5



--------------------------------------------------------------------------------




members shall be fully as effective as if it had been made at a meeting duly
called and held. All decisions by the Committee (or if applicable, the Board)
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, including the Participants, the Company and shareholders. The
Committee may delegate to the Company’s Executive Committee its authority under
the Plan with respect to Participants who are not Executive Officers; provided
that all such Awards and payments in the aggregate do not exceed the total
Awards and payments approved by the Committee for such Participants for the
Performance Period.
SECTION 4.    Eligibility. Subject to the provisions of the Plan, the Committee,
in its sole and absolute discretion, may select at the outset of each
Performance Period those Executive Officers, officers or employees (including
those who are also directors) of the Company who will be granted Awards under
the Plan with respect to such Performance Period. No member of the Committee
shall be eligible to receive an Award under the Plan.
SECTION 5.    Amount and Payment of Incentive Award.
(a)    No later than the Determination Date, the Committee shall establish the
applicable Performance Criteria and relevant levels of achievement that will be
used to calculate an Incentive Award, if any, based on a percentage of the
Participant’s Base Salary or such other basis as determined by the Committee.
Such performance levels may be expressed as a target level, minimum level,
maximum level, or such other levels as determined by the Board and communicated
in writing to the Participant. For avoidance of doubt, electronic transmission
shall be considered in writing for all purposes under the Plan.
(b)    Within a reasonable time after the close of a Performance Period, the
Committee (or solely with respect to Participants who are not Executive
Officers, the Committee’s delegate, if any) shall determine whether the
objective Performance Criteria and applicable levels of achievement established
for that Performance Period have been met by the respective Participants. If the
objective Performance Criteria and any other material terms established by the
Committee have been met by a Participant, the Committee shall so certify in
writing with respect to such Participant the actual level of achievement of the
Performance Criteria applicable to such Participant for the Performance Period.
(c)    If the Committee has made the written certification under Section 5(b)
for a Performance Period, each Participant to whom the certification applies
shall be eligible for an Incentive Award for the Performance Period. The
Incentive Award for each such Participant shall not exceed the Maximum Award.
For any Performance Period, however, the Committee shall have sole and absolute
discretion to adjust the amount of, or eliminate entirely, the Incentive Award
to one or more of the Participants based upon the Committee’s review of the
objective performance goals for each Participant; provided, however, that for
any Incentive Award that is intended to qualify


6



--------------------------------------------------------------------------------




as “performance-based compensation” under Section 162(m), the Committee shall
have discretion to reduce the amount of such Incentive Award or eliminate the
Incentive Award entirely, but not to increase the amount of any Award.
(d)    Any amounts a Participant has qualified to receive in respect of an Award
as determined by the Committee (or, as applicable, its delegate) shall be paid
to Participants no later than two and one-half months after the later of the end
of the calendar year or the end of the Company’s tax year, in each case in which
the applicable Performance Period ends (except to the extent the Participant has
made a timely election to defer the payment of all or any portion of such
Incentive Award under a Company-approved deferred compensation plan or
arrangement). Payment shall be in cash or in shares of Company or Affiliate
stock pursuant to a long term incentive compensation plan that has been approved
by shareholders. Each Award shall be paid solely from the general assets of the
Company and nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Award other than as an unsecured general creditor with respect to any payment to
which he or she may be entitled. The Company has no obligation to fund,
segregate or otherwise set aside amounts to be used to make payments under this
Plan.
(e)    Participation in the program ends when a Participant’s employment ends.
Except as otherwise provided in Section 5(f) or in an Employment Agreement or as
determined by the Committee, the Participant must be actively employed by the
Company on the payment date in order to qualify for payment with respect to an
Award.
(f)    Except as otherwise provided in an Employment Agreement or as determined
by the Committee, if a Participant’s employment terminates during a Performance
Period by reason of Retirement, Disability or death, the Participant shall be
entitled to payment, at the same time as payment to other Award holders is made,
of a prorated Award reflecting the portion of the Performance Period during
which he or she was employed, based on actual results achieved for such
Performance Period. For avoidance of doubt, if a Participant’s employment
terminates after the end of a Performance Period by reason of Retirement,
Disability or death, the Participant shall be entitled to payment, at the same
time as payment to other Award holders is made, of the full Award based on
actual results achieved for such Performance Period.
(g)    With respect to any Award or portion of an Award that is not to an
Executive Officer or not intended to qualify as “performance-based compensation”
under Section 162(m), the Committee may grant an Award on terms and conditions
as determined by the Committee in its sole discretion, including an Incentive
Award based on factors other than Performance Criteria.


7



--------------------------------------------------------------------------------




SECTION 6.    General Provisions.
(a)    No portion of any Award under the Plan may be assigned or transferred
prior to the payment thereof.
(b)    All payments made pursuant to the Plan shall be subject to withholding in
respect of income and other taxes required by law to be withheld or to
withholding and offset by the Company in respect of any other amounts due and
owing the Company by a Participant, in accordance with procedures to be
established by the Committee.
(c)    The selection of an individual for participation in the Plan shall not
give such Participant any right to be retained in the employ of the Company, and
the right of the Company to dismiss or discharge any such Participant, or to
terminate any arrangement pursuant to which any such Participant provides
services to the Company, is specifically reserved. The benefits provided for
Participants under the Plan shall be in addition to, and shall in no way
preclude, the payment of other forms of compensation to or in respect of such
Participants.
(d)    The Board and the Committee shall be entitled to rely on the advice of
counsel and other experts, including the independent public accountants for the
Company. No member of the Board or of the Committee or any officers of the
Company shall be liable for any act or failure to act under the Plan.
(e)    Nothing contained in the Plan shall prevent the Company or any Affiliate
from adopting or continuing in effect other compensation arrangements, which
arrangements may be either generally applicable or applicable only in specific
cases.
(f)    No member of the Committee or the Board shall participate in any action
of the Committee or the Board involving that member.
(g)    The Committee may cancel, withhold, defer or reduce the amount to be paid
under any Award, and no Participant shall have any contractual right under the
Plan to the Award of any amount hereunder, if the Committee determines to do so,
in its absolute discretion, for any reason, including but not limited to a
breach by a Participant of any agreement with or obligation to the Company.
(h)    Notwithstanding any provision in the Plan to the contrary, Awards granted
or paid under the Plan will be subject to recoupment by the Company pursuant to
any “clawback” or similar compensation recoupment policy that may be established
by the Company.
SECTION 7.    Change in Control. Upon a Change in Control of the Company, the
Board may, in its discretion, deem Performance Criteria to have been achieved at
such level of performance as


8



--------------------------------------------------------------------------------




designated by the Committee with respect to any applicable Performance Criteria
under any outstanding Award relating to the Performance Period in which the
Change in Control occurs. Any such Award shall be paid within five business days
following such Change in Control; provided, however, that any such Award shall
be reduced by the amount of any comparable benefit to which the Participant
would be entitled under applicable law upon termination of employment.
SECTION 8.    Amendment and Termination of the Plan. The Board or the Committee
may, at any time or from time to time, terminate, in whole or in part, or amend
the Plan. In the event of such termination, in whole or in part, of the Plan,
the Board or the Committee may in its sole discretion direct the payment to
Participants of any Awards not theretofore paid out prior to the respective
dates upon which payments would otherwise be made hereunder to such
Participants, in a lump sum or installments as the Board shall prescribe with
respect to each such Participant, as permitted under Section 409A of the Code.
To the extent required by applicable law, including Section 162(m), Plan
amendments shall be subject to shareholder approval.
SECTION 9.    Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan and any Award shall be
determined in accordance with the laws of the State of New York, without regard
to its conflicts of laws principles.
SECTION 10.    Application of Section 162(m). Except as set forth in Section
5(g) of the Plan, the Plan is intended to be administered, interpreted and
construed so that Incentive Award payments may qualify as “performance-based
compensation” under Section 162(m).
SECTION 11.    Duration of the Plan. The Plan shall remain in effect until
terminated by the Board or the Committee.
SECTION 12.    Application of Section 409A. Incentive Awards payable under the
Plan are intended to qualify for exemption from or, in the alternative, comply
with, Section 409A. The Plan shall be construed and interpreted in accordance
with such intent. If any provision of the Plan needs to be revised to satisfy
the requirements of Section 409A, then such provision shall be modified or
restricted to the extent and in the manner necessary to be in compliance with
such requirements of Section 409A and any such modification shall attempt to
maintain the same economic results as were intended under the Plan. The Company
makes no guarantee that payments under the Plan will satisfy all applicable
requirements for exemption from Section 409A. Payments made to a participant
under the Plan in error shall be returned to the Company and do not create a
legally binding right to such payments.
SECTION 13.    Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company.


9

